UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2180


ROBERT CARTWRIGHT; DENISE O. SAWYER, Administratrix of the
Estate of Jonathan Sawyer, III,

                Plaintiffs – Appellants,

          and

JONATHAN SAWYER,

                Plaintiff,

          v.

TOWN OF PLYMOUTH, NORTH CAROLINA; KENNETH CREQUE; JOANNE
FLOYD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Louise W.
Flanagan, District Judge. (2:14-cv-00039-FL)


Submitted:   March 30, 2016                  Decided:    April 29, 2016


Before MOTZ and    FLOYD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Walter S. Webster, THE WEBSTER LAW FIRM, Goldsboro, North
Carolina, for Appellants. M. Robin Davis, Ann H. Smith, JACKSON
LEWIS P.C., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Robert Cartwright and Denise O. Sawyer appeal the district

court’s orders dismissing their complaint pursuant to Fed. R.

Civ. P. 12(b)(6).          We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Cartwright v. Town of Plymouth, NC, No.

2:14-cv-00039-FL     (E.D.N.C.    Mar.     26   &    Sept.    3,     2015).      We

dispense   with     oral    argument   because       the     facts    and     legal

contentions   are   adequately    presented     in    the    materials        before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       3